773 N.W.2d 669 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mario Jamal CLARK, Defendant-Appellant.
Docket No. 138247. COA No. 289283.
Supreme Court of Michigan.
October 23, 2009.

Order
On order of the Court, the application for leave to appeal the January 15, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted, of the issues raised in the defendant's application to this Court, including the due process issue left open by People v. Breeding, 284 Mich.App. 471, 772 N.W.2d 810 (2009), lv. den. 484 Mich. ___, 773 N.W.2d 261 (Docket No. 139435, order entered October 21, 2009).